Case 2:21-cr-00017-Z-BR Document 63 Filed 08/20/21 Page 1iof1 PagelD 168

 

NORTHRRE NRICT COURT
IN THE UNITED STATES DISTRICT COURT et Dp OF TEXAS

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION AUG 20 2021
CLERK, U.S. DISTRICT COURT

UNITED STATES OF AMERICA

 

By.

Deputy

 

 

Plaintiff,
Vv. 2:21-CR-17-Z-BR-(1)
ROBERT SALDANA

Defendant.

COR (On 60? OD On COR (On COR HO

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On August 4, 2021, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Robert Saldana filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Robert Saldana was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Robert Saldana; and ADJUDGES Defendant
Robert Saldana guilty of Count Two in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

hn friamat

MAA/THEW J. KACSMARYK
ITED STATES DISTRICT JUDGE

SO ORDERED, August 272021.
